date t ge teb internal_revenue_service number info release date uil dear this letter is issued in response to your request dated date pertaining to the potential rebate liability of the with regard to certain tax-exempt_bonds issued by the as discussed during a telephone conversation on date we are providing you with a short description of the rebate requirements applicable to tax-exempt_bonds and rules applicable to issuers that do not pay rebate timely sec_148 of the internal_revenue_code the code generally provides that a bond issue will be treated as an arbitrage issue unless the issuer pays the rebate amount determined in accordance with sec_148 of the code sec_148 provides the time and manner of payment of the rebate amount unless an exception applies the issuer of a bond issue is required to pay at least percent of the rebate amount at least once every years sec_1_148-3 of the income_tax regulations the regulations provides that such rebate payment is due no later than days after the computation_date to which it relates the first computation_date must be no later than the fifth anniversary date of the issue_date of the bond issue sec_1_148-3 of the regulations provides that a failure to pay the required_rebate amount may cause the bond issue to be an arbitrage issue unless the service determines that such failure was not due to willful neglect and the issuer promptly pays a penalty to the united_states treasury depending on the bond issue the penalty may be as much as percent of the rebate amount plus interest on such amount sec_1_148-3 of the regulations provides however that the penalty is automatically waived under certain circumstances the penalty will not be automatically waived under this provision unless the rebate amount that the issuer failed to pay plus interest is paid within days after the discovery of the failure to pay if the service determines that unusual circumstances exist the service may grant an extension of the 180-day period and a waiver of the penalty during our phone conversation on date you stated that the rebate payment on the bonds was not made in a timely manner as discussed above sec_1_148-3 of the regulations requires that the rebate payment must be made within days of the discovery of the failure to pay in order for the automatic waiver of penalty to apply accordingly assuming that date is the date discovered the failure to pay rebate and the failure is not due to willful neglect the service will automatically waive the penalty if the rebate payment due with respect to the bonds plus interest on such amount is paid within days of date or requests and receives an additional extension if believes that unusual circumstances exist and an extension of the 180-day period is warranted we suggest that it request a ruling to that effect from the office_of_chief_counsel cc tege eoeg teb within days of date the request should be submitted in accordance with revproc_2002_1 2001_1_cb_1 to the following address internal_revenue_service attn cc pa t p o box ben franklin station washington dc if you have questions concerning this matter please contact identification_number at not a toll-free number sincerely
